Citation Nr: 1339052	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic lumbar muscle strain superimposed on degenerative disc instability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from November 1969 to December 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a rating in excess of 40 percent for the Veteran's back disability and denied service connection for asthma and coronary artery disease.  The Veteran perfected an appeal as to all three issues.

In a May 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a May 2013 letter, he was informed that his requested hearing had been scheduled for June 2013.  However, in a statement received later in May 2013, he withdrew his request for a Board hearing and indicated that he wished for his case to be forwarded to the Board for a decision.  38 C.F.R. § 20.704(e) (2013).

In an October 2012 rating decision, the RO granted service connection for asthma and coronary artery disease.  As the decision was a full grant of the benefits sought on appeal with respect to these issues, they are no longer properly before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of such electronic records.

This case was previously before the Board in August 2013 at which time it was remanded for additional development.  However, further development is still needed, this appeal is REMANDED again to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In this regard, the Board finds that additional clarification of the notations and conclusions in a VA physician's September 2013 VA examination report is necessary to decide the claim. 38 C.F.R. § 3.159(c).  As relevant to the evaluation of the Veteran's back disability, the General Rating Formula for Diseases and Injuries of the Spine requires that any associated objective neurologic abnormalities be separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a.

In August 2013, the Board remanded the appeal, in part, to obtain a current VA examination.  The Board requested that an examiner describe the nature and severity of all manifestations of the Veteran's back disability, including any neurological impairment and, if appropriate, identify the nerves involved.  In part, the examiner was asked to indicate whether the Veteran had bilateral lower extremity radiculopathy as a result of his back disability.  If radiculopathy was present, the examiner was asked to provide an opinion as to the earliest date that it was present.  Additionally, the examiner, to the extent possible, was asked to separate out the manifestations associated with the radiculopathy from those associated with the Veteran's service-connected diabetic neuropathy of the bilateral lower extremities.

In a September 2013 examination report, a VA physician reviewed the claims file, examined the Veteran, and noted that the Veteran's thoracolumbar disability was diagnosed as degenerative disc disease with instability, chronic lumbar strain, and a herniated disc at L5-S1.  The physician noted the Veteran's report of pain in his right leg, mainly to the knee but occasionally to the ankle, that developed while sitting but resolved when standing up.  

The physician quoted several previous VA tests, imaging studies, and examination reports.  In this regard, he noted that a September 2009 magnetic resonance image identified a bulging disc exiting the L5 nerve root with possible impingement.  A June 2009 electrodiagnostic test, interpreted by a clinical physician in December 2009, showed evidence of right acute and chronic radiculopathy.  However, in May 2010, a VA chief of neurosurgery noted a review of the imaging but concluded that the Veteran's clinical complaints were not radicular type pain or even nerve root irritation but chronic axial back pain and that decompression surgery would not provide relief.  

In his own September 2013 report using a Disability Benefits Questionnaire (DBQ), the VA physician entered seemingly conflicting notations and opinions regarding the possible presence of radiculopathy.   In this regard, in sections 12.a and 12.b, the physician noted that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  However, in sections 12.c and 12.d, he noted the involvement of sciatic nerve roots and concluded that the severity of radiculopathy was mild in both lower extremities.  In section 20, the physician stated, "[t]he Veterans pain in his right leg is secondary referred pain (axial) and not radicular pain (radiculopathy)," referring to the May 2010 examination report.  The physician did clearly indicate that the Veteran's lower extremity numbness and tingling of the feet were likely secondary to diabetic neuropathy for which the Veteran is separately rated as 20 percent disabling for each lower extremity.

In view of the conflicting statements regarding the presence of radiculopathy, an addendum to the September 2013 VA examination report, offered by the same examiner, if available, or another qualified physician, is necessary to decide the instant claim.  Specifically, the examiner should clarify whether the Veteran has lower extremity neurologic abnormalities related to his service-connected chronic lumbar muscle strain superimposed on degenerative disc instability (as opposed as to his service-connected bilateral peripheral neuropathy).  In this regard, the examiner is requested to reconcile the above-noted diagnostic impressions showing conflicting findings regarding the presence of radiculopathy, his conflicting findings noted in Section 12 of the September 2013 VA examination, and provide an explanation as to the definition of "referred axial pain," to include whether such may be considered a neurologic abnormality of the service-connected lumbar spine disability.  If a neurologic abnormality of the lower extremities is present, the physician must explain whether it affects both extremities or only the right side and note when that abnormality first manifested. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's September 2013 VA back examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.   

Upon a review of the record, to specifically include the September 2013 DBQ, the examiner is requested to offer an addendum opinion that addresses the following inquiries:

 (A)  Does the Veteran's service-connected back disability result in radiculopathy?  

In offering such opinion, the examiner should (i) reconcile the diagnostic impressions from June 2009 (interpreted in December 2009), September 2009, and May 2010 showing conflicting findings regarding the presence of radiculopathy; (ii) reconcile the findings at the September 2013 VA examination where he noted that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy (sections 12.a and 12.b) and then noted involvement of sciatic nerve roots and concluded that the severity of radiculopathy was mild in both lower extremities (sections 12.c and 12.d); and (iii) provide an explanation as to the definition of "referred axial pain," to include whether such may be considered a neurologic abnormality of the service-connected lumbar spine disability.  

(B)  If radiculopathy is present, the examiner is requested to indicate whether such affects one or both legs, and identify the nerve involved and the extent of impairment.  In this regard, the examiner should provide an opinion as to the earliest date that such was present and, to the extent possible, separate out the manifestations associated with the radiculopathy from those associated with the Veteran's service-connected diabetic neuropathy of the bilateral lower extremities.

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






